ZAZZALI, J.,
dissenting.
I join in Justice Verniero’s dissent. I write separately to address the following concerns: there is little if any difference between abolishing a position and terminating services; even if there is a distinction, the Court today establishes an almost insurmountable obstacle for firefighters; and the legislative intent favors plaintiff.
The Borough of Bogota (Borough) distinguishes between termination of a firefighter when the governing body is “abolishing the position,” which the Borough claims is permissible, and the discharge of a firefighter for the purpose of “terminating] his services,” which the Borough admits is impermissible. In my opinion, this is a distinction without a difference. As Judge Harris observed at the conclusion of trial, one can “put whatever gloss you want upon what Bogota did. But its purpose was to terminate this exempt fireman’s services.” In that respect, I would defer to the trial court’s finding and its “feel of the case.”
Although abolition of the position and termination of services may not be the same literally, in practice they are virtually *459identical. When a governing body abolishes a position, it almost invariably terminates services. To call it something else does not make the termination of services less real to the terminated employee.
Even assuming that there is a difference between abolishing a position and terminating services, that does not end the inquiry. It is only the starting point, for this decision will have substantial precedential consequences. I agree with my dissenting colleague that this holding may lead to mischief. Mischief will beget manipulation if we permit governing bodies to legitimize the termination of a firefighter by invoking either “economy reasons” or “other good faith reasons” — a catch-all that opens the door to abuse. In essence, we have facilitated the ability of municipalities to terminate services pretextually under the guise of the “abolition of a position.”
It is no answer that pretextual discharges can be tested in the crucible of trial. Apart from its costs, the more unsettling problem is that litigation may become a futile exercise that will be unsuccessful in all but a few eases. I recognize that courts are capable of determining whether bad faith exists. See Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 419, 690 A.2d 575 (1997). But before a court finds it, a plaintiff has to prove it. Although I do not doubt the good faith of the Borough in this case, I am concerned about the potential for future misuse by governing bodies. All a municipality need do is pass an ordinance invoking “economy reasons” or other “good faith” reasons in a “Whereas” clause, and the ordinance almost certainly will pass muster. General welfare ordinances will enable municipalities to transform rationalizations into reasons. Any reason, with citation to a ledger or a lawyer, will suffice. Any one of a myriad of concerns, real or feigned, that face a municipality every day may provide an excuse. Although the field abounds with “how-to” manuals, it takes little imagination to manufacture a need.
If and when litigation ensues, the municipality need only invoke the talisman of “good faith.” The plaintiffs claim is then likely to *460evanesce, for the plaintiff faces the almost insurmountable task of demonstrating otherwise. Direct evidence of bad faith is seldom discovered before or during litigation; circumstantial evidence of bad faith sufficient to overcome the employer’s portrayal of good faith is almost as rare. These observations are not speculative or conclusory. Lullo v. International Ass’n of Fire Fighters, 55 N.J. 409, 424, 262 A.2d 681 (1970), Galloway Township Board of Education v. Galloway Township Ass’n of Educational Secretaries, 78 N.J. 1, 9, 393 A.2d 207 (1978), and In re Bridgewater Township, 95 N.J. 235, 240-41, 471 A.2d 1 (1984), counsel our courts to turn to the federal labor law experience for guidance. When considering the “actual motive” for a discharge, “it is seldom that direct evidence will be available that is not also self-serving.” Shattuck Denn Mining Corp. v. N.L.R.B., 362 F.2d 466, 470 (9th Cir.1966). Further, “direct evidence is seldom attainable when seeking to probe an employer’s mind to determine the motivating cause of his actions.” N.L.R.B. v. Bird Mach. Co., 161 F.2d 589, 592 (1st Cir.1947). It follows then, as the National Labor Relations Board observed in a seminal decision on motivation, that “such matters of motive [ ] cannot in the nature of things be proved other than circumstantially.” Universal Camera Corp., 79 N.L.R.B. 379, 386 n. 2 (1948) (citing Bird Mach. Co., supra, 161 F.2d at 592), vacated on o.g., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951). The exempt firefighter will overcome those difficult odds only in the unique situation when he or she finds the elusive clue, either a memorandum that incriminates or a supervisor who inculpates. Experience demonstrates that disproving good faith or rebutting a pretext, particularly one mapped out on paper, is an herculean task, and in my view an unreasonable one.
Beyond this is the spectre of a “costly” litigation and discovery process. Ante at 457, 790 A.2d at 168 (Verniero, J., dissenting). The employee and his or her counsel cannot compete effectively against the considerable resources of governing bodies and their liability carriers. Both the difficulty in proofs and the prohibitive costs create a playing field that is more than uneven.
*461Finally, the trial court and the Appellate Division correctly discerned the legislative intent. I believe that the Legislature intended to allow a governing body to abolish an exempt firefighter’s position in the case of wide-spread economic depression or mandatory retrenchment. However, I do not believe that the Legislature intended to allow abolition of a position for reasons of “economy” alone. N.J.S.A. 40A:14-65. The lower courts’ views represent a fair balance of the conflicting interests. I recognize that this appeal presents a difficult and close legal question. The courts in Viviani v. Borough of Bogota, 336 N.J.Super. 578, 765 A.2d 1064 (App.Div.2001), and Roe v. Borough of Upper Saddle River, 336 N.J.Super. 566, 765 A.2d 779 (App.Div.2001), presented principled positions for their competing views. However, the balance tilts in favor of plaintiff, given the legislative purpose of the statute to provide “enhanced job security” to “firefighters [who] accept the dangers inherent in that work and give freely of their time and talent[.]” Ante at 457, 790 A.2d at 169 (Verniero, J., dissenting). Because of that legislative purpose, and because firefighters take risks on a daily basis and do so without pay, any doubt in this matter should be resolved in favor of the firefighter.
In my view, this dispute presents an apt vehicle for the Legislature to address and remedy the majority’s disposition.
For reversal and remandment — Chief Justice PORITZ and Justices STEIN, COLEMAN, and LaVECCHIA — 4.
For affirmance — Justices LONG, VERNIERO, and ZAZZALI — 3.